In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1153V
                                          UNPUBLISHED


    HERMAN SANDERS,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: August 31, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Emilie Williams, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

        On August 8, 2019, Herman Sanders filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered right shoulder injuries related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine received on November
28, 2017. Petition at 1; Stipulation, filed August 31, 2021, at ¶¶ 2-4. Petitioner further
alleges the vaccine was administered in the United States, he experienced the residual
effects of his alleged injury for more than six months, and there has been no prior award
or settlement of a civil action for damages on his behalf as a result of his condition. Petition
at ¶¶ 2, 9-11; Stipulation at ¶¶ 3-5. “Respondent denies that petitioner sustained a SIRVA
Table injury; denies that the flu vaccine caused the alleged shoulder injury or any other
injury or condition; and denies that his current condition is a sequelae of a vaccine-related
injury.” Stipulation at ¶ 6.


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       Nevertheless, on August 31, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $20,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                    IN TIIF. U~ITF.D STA TF.S COIJRT Of FF.:DF.RAI. Cl,AI.\IS
                                OFFICE Of SPECIAL MASl'ERS


HF:RMAI\ S.-\1\l>F.RS.
                                                       ..
                            P~trtioner.                .                   l\o. 19-1153V
                                                       •                   Chief Sr>cdal Mast~r Corcornn
V,


SECRETARY OF HEAi.TH A~D
HUMA~ SERVICES.                                        •
                                                       ¥


                                    *
                           Respondent
***~*********************************
                                                 STIPllLAl 'ION

           The p,1rtici; hereby :-tipul.uc to the followi ng mnttcri;;

           1.      Petitioner tih:r vacdnc '°un\p~ns.-ili(m under the ~atiouaJ V~t(.'"L'inc



rct11ion seeks compcm,illion for injuric~ :allegedly rclah.:d to rctitioncr's receipt          6.         Resp,ondcnl dcnielt that petilion~r sustained a SIRVA Table in.1ury: cfonics that lhc-

tlu va~ci11c cau:-cd the .ilkgcJ "houldcr tnJUI)' or any other injury or condition; and den ks thut

his arcics neverthde:ss now at-tree that



compensation dc.scrihcd in parngr:1ph            ~    Stipulation.

         I(         A~ !1-0-..)ll as prnctkablc alkr an ~ntry ofJudgment rctkctmg a ,kci:mm \;·onsi!il~11t

with th~ tcnn'i of this ~1irmh1lion. uml aflcr petitioner h~,._ tiled un t•lcct1on to rcccivc

ation for all d.ama!!Cl'> that would Ix!- avaih,blc unJcr 41 U.S.C. ~
         3•.H),ta, I 5(.a).

         ').        As ~Hm ,ts practicuhlc after the.• entry ofjml!_,!mcnt on entitlement in this i:asc. antl

after ,~tih~ni:r has tikt:~(•Jin~

up,on this petition.

          10.       Pclitioncr .,ml his atlomcy represent 1h1d .:omp,,msuti,m lo h

th•~ Supul.ition is       1101   for any items or ~crv,~c:,. for whk·h the Prn~rnm   lS   not primanly !table

under 42 U,S.C        §   JOOaa- 1~{ g.l. 1.0 the- c:iw:nt th.it payment has been llladc or ~an re.•somtbly bi:

cxpcdc          J I.     Paymcnb niaJc pur~uant to paragraph Mand ~ny amounts aw·ard~I 1rnrsuant tu

r>arngrn1lh t>ofth1:-. Stipulation will be made in acrord:mcc with 42 lt.S.l'. ~ ~00,1:t, 15( 1). !-!ollbJ(\.'t

to th'-" J1vail11bility of ... uni , the m,.incy

lll'O\.itfondiliuns of 42 l:.S.C.      *JOf>im-15(!,!) mHI {It 1.
         J 3.      In rt!curn for lh~ J>aym\!nt~ d~scrib~tl in par.1.1,!.raplu ~ and 9. 1~cit1oncr. in h,~

individlml c;1pacity .ind on hc:half ofhi!-i heirs, rs or ,1si;ig11~.

doc~ for~,,cr im:"m:,1hly auJ um:undilion.111)' rdca.,;c. ai.:quit and disdiargc lh~ t:nitcd St,1tc~ ar,d

thl~ Sccr"~cory of I h..'ttlth and I luman Services from any .:inti .iJI actions or causes of action

(ind1uling agrccrm:nls, ju1lgmcnls, daims. 1l:nm1gcs, lus.,; of scrvi~cs, expenses and all d4.•1mmds

of whatever kind or 11;.m11'\!I that have b~cn brou~ht. ~oulJ have b~cn brought. or l'.oulJ be 1imcl~

brough1 m chC' Court ,,f Fcdcrnl Cf.iims. under the- N,uion,11 Vaci;inc Injury Compensation

Prngr,uu. 42 U.S.C.      *JOOaa-10 cl       !'tC(.j.,   rn1 ai.:1.:ount of. ur in any   Wli)'   grm,,iug out ot: any a.nJ ult

known ,._. ,r unknown. su-spct·tcll llf unsusr>cctcd personal ir\i:urics to or dl~ath t.)f llCtitioncr rcsultrng

from. t>r alh.:gccl lu have roth of th"'~ ~'>iAnk~.
             15.      lflhc ~pedal tnaltlcr fails to i.s~uc a hall he \.Oidabk at the ~olc d1!!-crctton of either pany .

             .l (),   This Stipul.ttion c~prc~:;C:-i ,l foil .md c(,mpktc ncgotiMcd scttk1ncnt of li11bili1y

anJ J:.unagcs daimct! unlfcr the National Chili!houtl Vaccine: Jn_jur)' Act of l 9k(l. as amcnd~tl.

1.:xc\.'pt a:,;. otherwise no1cd in paragraph 9      ab1)Vl~.       rhcr"· ,~ abM>lu{dy no agr\.'cmcnt on the p,trl or

the pmtii:.,; hereto lo muki: ,tn)'' p11ymcnt or to du uny .1ct or thing olh(.•r thun is hcrcin ~xprc~-.ly

stated and clearly ajlrccd to. The parties funhcr .l!!flN .u1d undcrs1and lhat lhc award dc~~nll\!d in

thi::- Stipul,uion may reflect a compromise of the par1ici; ' rcspc;.'-'.'.tivc r ()!:-itions (I ~ co lmbility and.•or

.imuunt (1f dama~.~s. and furlt1cr. that,, c-haugc in the nature c:,f the injm>" o r conJilion or in the:

iti:ms of compcn~ation :;ought. is not grounds w motiify or revise this agreement.

            I? ,      This Stirulation shull not h'-' ..:onsln11.!d us un a.lmis!.ion by th\.' I .lnih:cl Stat&.!s or lhc

Sccrc1ary of llcalth a,1d Human Scr\'ic.:s chat pNitioner sustauicd a SIRVA Table injury: that ch~

Ou va(:t·inc" cm1l-Cd ,my cJthcr injury; or 1ha1 his ,·um.mt CtllHlition i:-" ~,,ucl.tc of n \·,1cd11c-

1·C"l:.1tcd injury.

            J X,      All nght:s ,ind ohhgations of petitioner hereunder shall apply equally m

pc-litiom.:r· 'i h~irs. t:xcculurs. aJrninislrntrn·._, sm:ccs....or.-, :md,\,r assigns.

                                               E:"JD Of .STIPULArJON




                                                                4
Respectfully submitted,


                  ~~
L~Vl_J
PETITIO~


HERMAN SANDERS


A'lTORNEY OF RECORD                       AUfflORIZED REPRESENTATIVE


p:;:~
                                          OF THE ATI'ORNEY GENER.AL:


PAUL BRAZit
                                      - -Mic~?~ .
                                      HEATIIBR L. PEARLMAN
MULLE.R. BRAZIL, LLP                      Deputy Director
715 Twining Road, Suite 208               Torts Branch
Dresher, PA 19025                         Civil Division
(215) 885- 1655                           U.S. Dq,artmentof!ustice
                                          P.O. Box 146
                                          Benjamin Franklin Station
                                          Washington, OC 20044-0146


AUTHORIZED REPRESENTATIVE                 ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH                RESPONDENT:
AND HUMAN SERVICES:
                                           f ~ -q., w~ ~
Z'a& ~ <
TAMARA OVERBY
                     Z¥(Sc,,r                   ~ ~ Od:i-,A L
                                          EMILIE F. WILLIAMS
                                                                         P-e~
Acting Director, Division of htjury       Trial Attorney
 Compensation Programs                    Tort:, Branch
Healthcare Syst.em Bureau                 Civil Division
Health Reso\lnleS and Services            U.S. Department of Justice
 Administration                           P.O. Box 146
U.S. Department of Health                 Benjamin Franklin Station
 and Human Service.1                      Washington, DC 20044-0J ,~
5600 Fishers Lane, 08Nl46B                Tel: 202-305-0124
.Rockville, MD 20857                      Email: Emilie.williams@usdoj.gov
Dated: 6 ~ / 03/1,01.,}


                                      5